Citation Nr: 1021269	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a C7 
fracture, with cervical myelopathy, claimed as secondary to 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel






INTRODUCTION

The Veteran had active service from May 1986 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was involved in a single car motor vehicle 
accident in January 2003, at which time he sustained a C7 
fracture that resulted in cervical myelopathy, with 
quadriplegia and bladder and bowel dysfunction.  Service 
connection is already in effect for degenerative disc disease 
of the cervical spine, and the Veteran contends that this 
service-connected disorder predisposed him in some way to 
greater disability resulting from the C7 fracture than would 
otherwise have occurred.

The Veteran attended a March 2004 VA examination, at which 
time the examiner concluded that there was no medical 
rationale to support the Veteran's belief that the 
degenerative disease of the cervical spine had made him more 
prone to the severe injuries sustained in the accident.  The 
Veteran thereafter attended a VA examination in December 
2007, accompanied by his private physician, at which time the 
VA examiner concluded that the degenerative disc disease of 
the cervical spine at least as likely as not aggravated the 
cervical myelopathy caused by the accident.  In a March 2009 
addendum, the same examiner explained that the basis for his 
opinion was that it was known that with chronic degenerative 
disc disease there may be alteration in the spinal cord and 
certainly vascular changes in the spinal cord and compression 
which makes any type of trauma more significant, thereby 
causing more acute changes because of the previous pathology.

The Board finds that the December 2007 examiner's opinion, by 
using ambivalent terms such as "may" in discussing the 
relationship of the degenerative disc disease to the current 
disability resulting from the C7 fracture is too speculative 
on which to base a determination as to whether service 
connection is warranted.  It is therefore deficient.  The 
Board consequently finds that further VA examination is 
warranted.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination by a physician with 
appropriate expertise, preferably one who 
has not previously examined the Veteran 
in connection with this appeal, to 
determine the nature, extent and etiology 
of the residuals of his C7 fracture.  All 
indicated studies should be performed.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the residuals 
of the C7 fracture resulting from the 
January 2003 motor vehicle accident were 
caused or chronically worsened by the 
Veteran's service-connected degenerative 
disc disease of the cervical spine.

The rationale for all opinions expressed 
must be explained.  The Veteran's claims 
files must be made available to the 
examiner.  

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

